Exhibit 10.2
 
MANAGEMENT AGREEMENT






This Management Agreement (hereinafter “Agreement”) is effective as of the 14
day of  January 2010 (hereinafter “Agreement Date”), and is made by and between
Zeroloft Corp. (hereinafter “Zeroloft”), a Wyoming corporation having a legal
address of 2710 Thomes Avenue, Cheyenne, Wyoming, 82001 and Element 21 Golf
Company (hereinafter “E21 Sports”), a Delaware corporation having a legal
address of 200 Queens Quay East, Unit # 1, Toronto, Ontario M5A 4K9 Canada
(together, the “Parties”).


WHEREAS, Zeroloft and E21 Sports have separately entered into a Trademark
License Agreement (hereinafter “License Agreement”) for the use and sublicensing
of the name and mark Zeroloft in various forms (hereinafter “Trademarks”) by E21
Sports; and


WHEREAS, Zeroloft and E21 Sports are now desirous of memorializing their
understandings in connection with E21 Sports’ role of rendering services to
Zeroloft for the operation and expansion of Zeroloft’s manufacturing and
licensing of its proprietary, branded weather-resistant fabric, products made of
such fabric, thermal insulation and related insulating fabrics (hereinafter
“Product”);
 
NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions herein set forth, the Parties hereto agree as follows:
 
1. Appointment.
 
Zeroloft hereby appoints E21 Sports to render the Management Services as
described in Section 2 hereof for the Term of this Agreement.
 
2.  Services.
 
(a) During the Term of this Agreement, E21 Sports shall render to Zeroloft, by
and through such of E21 SPORTS’ officers, employees, agents, representatives and
affiliates as E21 SPORTS, in its sole discretion, shall designate from time to
time, management, business development and related services (hereinafter
“Management Services”) including: (i) expanding the customer base for the
Product in the field of sport wear apparel, footwear and related sports
specialty items; and (ii) entering into agreements directly with purchasers and
OEM factories in connection with the manufacture and sale of items comprised
of  the Product for use in sportwear apparel, footwear and related sports
specialty items; (iii) handling marketing, customer relations, public relations
and similar functions in furtherance of the objectives of this Agreement.
 
(b) In consideration for the Management Services, Zeroloft shall compensate E21
Sports as follows (hereinafter “Management Fee”): (i) five percent (5%) on gross
receipts of sales of items made of the Product less than two (2) US dollars per
square foot, less royalties; and (ii) ten percent 10% on gross receipts of sales
of items made of Zeroloft Product greater than two (2) US dollars per square
foot, less royalties.
 
 
 
 
 
1

--------------------------------------------------------------------------------


 
(c)  E21 SPORTS shall have the right to deduct any Management Fees due to it
from any royalties collected from any receipts earned under this Agreement.
 
 
3. Out-of-Pocket Expenses.
 
 
The Parties hereby agree that E21 Sports shall not be entitled to or receive
reimbursement for any out-of-pocket expenses incurred in rendering the Agency or
Management Services, unless such reimbursement is agreed to in writing by
Zeroloft.  For the purposes of this Agreement, the term “Out-of-Pocket Expenses”
shall mean the amounts actually paid by E21 Sports in cash in connection with
its performance of the Management Services, including, without limitation,
reasonable (i) fees and disbursements of any independent auditors, outside legal
counsel, consultants, investment bankers, financial advisors and other
independent professionals and organizations, (ii) costs of any outside services
or independent contractors such as printers, couriers, delivery services or
similar services and (iii) transportation, per diem, telephone calls, word
processing expenses or any similar expense not associated with its ordinary
operations.  All reimbursements for Out-of-Pocket Expenses shall be made
promptly upon or as soon as practicable after presentation by E21 Sports to
Zeroloft of the statement in connection therewith, assuming such expenses and
reimbursement have been approved by Zeroloft, before such expenses are incurred.
 
 
4. Indemnification.
 
 
To the extent not inconsistent with the License Agreement, Zeroloft will
indemnify and hold harmless E21 Sports and E21 Sports will indemnify and hold
harmless Zeroloft and its officers, employees, agents, representatives, members
and affiliates (each being an “Indemnified Party”) from and against any and all
losses, costs, expenses, claims, damages and liabilities (the “Liabilities”) to
which such Indemnified Party may become subject under any applicable law, or any
claim made by any third party, or otherwise, to the extent they relate to or
arise out of the performance of the Management Services contemplated by this
Agreement or the engagement of E21 Sports pursuant to, and the performance by
E21 Sports of the Management Services contemplated by, this Agreement.  Zeroloft
will reimburse any Indemnified Party for all reasonable costs and expenses
(including reasonable attorneys’ fees and expenses) as they are incurred in
connection with the investigation of, preparation for or defense of any pending
or threatened claim for which the Indemnified Party would be entitled to
indemnification under the terms of the previous sentence, or any action or
proceeding arising therefrom, whether or not such Indemnified Party is a party
hereto, provided that, subject to the following sentence, Zeroloft shall be
entitled to assume the defense thereof at its own expense, with counsel
satisfactory to such Indemnified Party in its reasonable judgment.  Any
Indemnified Party may, at its own expense, retain separate counsel to
participate in such defense, and in any action, claim or proceeding in which
Zeroloft, on the one hand, and an Indemnified Party, on the other hand, is, or
is reasonably likely to become, a party, such Indemnified Party shall have the
right to employ separate counsel at Zeroloft’s expense and to control its own
defense of such action, claim or proceeding if, in the reasonable opinion of
counsel to such Indemnified Party, a conflict or potential conflict exists
between Zeroloft, on the one hand, and such Indemnified Party, on the other
hand, that would make such separate representation advisable.  Zeroloft agrees
that it will not, without the prior written consent of the applicable
Indemnified Party, settle, compromise or consent to the entry of any judgment in
any pending or threatened claim, action or proceeding relating to the matters
contemplated hereby (if any Indemnified Party is a party thereto or has been
actually threatened to be made a party thereto).  Provided that Zeroloft is not
in breach of its indemnification obligations hereunder, no Indemnified Party
shall settle or compromise any claim subject to indemnification hereunder
without the consent of Zeroloft, which consent shall not be unreasonably
withheld.
 
 
 
2

--------------------------------------------------------------------------------


 
5. Term and Termination.
 
The term of this Agreement (the “Term”) shall commence on the Effective Date and
shall continue thereafter for one (1) year, unless sooner terminated by either
party, and shall automatically renew for additional periods of one (1) year
unless either party shall provide the other with written notice of non-renewal
at least ninety (90) days prior to the scheduled expiration date for any term.


This Agreement may be terminated: (a) by either party in the event the other
party materially breaches the terms and conditions of this Agreement, provided
that the non-breaching party gives the breaching party written notice of any
such breach and the breaching party fails to cure (or fails to take reasonable
steps to cure) such breach within thirty (30) days thereof; (b) by either party
in the event the other party makes a general assignment for the benefit of
creditors, files a voluntary petition in bankruptcy or for reorganization or
arrangement under the bankruptcy laws, if a petition in bankruptcy is filed
against such party, or if a receiver or trustee is appointed for all or any part
of the property or assets of such party, and provided that any such action is
not dismissed within thirty (30) days after such action is initiated; or (c) by
a written agreement executed by the parties.
 
The provisions of Sections 4, 5, 7, 8 and otherwise as the context so requires
shall survive the termination of this Agreement.
 
6.   Other Activities.
 
Nothing herein shall in any way preclude E21 Sports or its officers, employees,
agents, representatives, members or affiliates from engaging in any business
activities or from performing services for its or their own account or for the
account of others, including for companies that may be in competition with the
business conducted by Zeroloft.
 
7. General.
 
(a) No amendment or waiver of any provision of this Agreement, or consent to any
departure by either party from any such provision, shall be effective unless the
same shall be in writing and signed by the Parties, and, in any case, such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
 
(b) Subject to the terms of the License Agreement, this Agreement and the rights
of the Parties hereunder may not be assigned without the prior written consent
of the Parties hereto.
 
 
3

--------------------------------------------------------------------------------


 
 
(c) Any and all notices hereunder shall, in the absence of receipted hand
delivery, be deemed duly given when mailed, if the same shall be sent by
registered or certified mail, return receipt requested, and the mailing date
shall be deemed the date from which all time periods pertaining to a date of
notice shall run.  Notices shall be addressed to the parties at the following
addresses:
 
If to Zeroloft:                                    Zeroloft Corp.
2710 Thomes Avenue
Cheyenne, Wyoming 82001
USA


If to E21 Sports:                               Element 21 Sports Company
200 Queens Quay East, Unit # 1
Toronto, Ontario M5A 4K9
Canada
 
(d) This Agreement shall constitute the entire agreement between the Parties
with respect to the subject matter hereof, and shall supersede all previous oral
and written (and all contemporaneous oral) negotiations, commitments, agreements
and understandings relating hereto.
 
 
(e) This Agreement shall be governed by, and enforced in accordance with, the
laws of the State of New York (excluding the choice of law principles thereof).
The parties to this Agreement hereby agree to submit to the jurisdiction of the
federal and state courts located in the State of New York in any action or
proceeding arising out of or relating to this Agreement.  This Agreement shall
inure to the benefit of, and be binding upon, E21 Sports and Zeroloft (including
any present or future subsidiaries of Zeroloft or E21 Sports that are not
signatories hereto), and their respective successors and assigns.
 
(f) This Agreement may be executed in one or more counterparts and shall become
effective when one or more counterparts have been signed by all parties.  Each
counterpart shall be deemed an original but all counterparts shall constitute a
single instrument. Any facsimile copy, other copy or reproduction of a single
counterpart original of this Agreement shall be as fully effective and binding
as the original signed counterpart of this Agreement.
 
 (g) The waiver by any party of any breach of this Agreement shall not operate
as or be construed to be a waiver by such party of any subsequent breach.
 




4

--------------------------------------------------------------------------------














(h) The Section headings are convenience only and shall not affect the meaning
of the provisions to which they refer.


Attest:
 

Zeroloft Corp.     Element 21 Golf Company                                
/s/ Rebekah Li
   
/s/  Nataliya Hearn
 
Rebekah Li, Senior Vice President  
   
Nataliya Hearn, CEO
 
Dated:   January 14, 2010
   
Dated: January 14, 2010
 

 


                              

 
 
 
5